DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
 
Response to Amendment
The amendment received on 03/04/2022 has been reviewed and considered with the following results: 
As to the objections to Claim 1, Applicants’ amendment has overcome the objections, as such; the objections have been withdrawn.
As to the prior to the Claims, under 35 U.S.C. 101, Applicants’ amendment and remarks have overcome the prior rejections, as such; the prior rejections have been withdrawn.  

As to the prior art to the Claims, under 35 U.S.C. 102 and 103, Applicants’ amendment and remarks have overcome the prior rejections, as such; the prior rejections have been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to disclose or render obvious a circuit for comparing two signals at a first input and a second input of a comparator, having a very specific structure such as a second transistor having a source coupled to the first node, wherein gates of the first transistor and the second transistor are coupled together to the first input of the comparator; a second transistor group that comprises: a third transistor having a drain coupled to a second node, and a fourth transistor having a source coupled to the second node, wherein gates of the third transistor and the fourth transistor are coupled together to the second input of the comparator; and a first switch that is connected between the first node and the second node; and a first switch that is connected to and between the first node and the second node; and being configured in combination with the rest of the limitations of base Claim 1. 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a circuit for a circuit for comparing two signals at a first input and a second input 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a method of a comparator that compares two differential signals, as recited in the base Claim 19, having a very specific sequence of steps such as sending a first control signal to the comparator to turn off the comparator; turning on, in response to the first control signal, both (a) a first switch connected directly between a first node and a power supply in the comparator and (b) a second switch connected directly between a second node and the power supply in the comparator, wherein the comparator comprises: a first transistor having a drain coupled to the first node, a second transistor having a source coupled to the first node, a third transistor having a drain coupled to the second node, and a fourth transistor having a source coupled to the second node; providing a first differential signal to the comparator, wherein voltage of the first differential signal is determined based on the voltage of the first node and a first input voltage coupled to gates of the first transistor and the second transistor; and providing a second differential signal to the comparator, wherein voltage of the second differential signal is determined based on the voltage of the second node and a second input voltage coupled to gates of the third transistor and the fourth transistor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        March 17, 2022